Opinion per curiam.
This action was originally begun before a justice of the peace by appellee (plaintiff) against appellant (defendant) to recover for the killing of a cow by appellant. Plaintiff recovered judgment for $50.00, from which an appeal was taken to the county court, where he again recovered judgment for $40.00, from which this appeal is prosecuted. No appearance whatever has been made here by appellee. The judgment was rendered April 23rd, 1906; exclusive of costs was less than $100.00; and does not relate to a franchise or freehold.
Under sec. 388, Mills’ Annotated Code, the supreme court had no jurisdiction to entertain this appeal. The fact that the cause was transferred to this court under the provisions of the legislative act of 1911 does not change the status of the case. Therefore this court has no jurisdiction to consider the appeal. Brady v. People, 45 Colo., 364. In re Catherine W. Skelton, deceased, opinion C. A. (Colo.), May 13th, 1912.
n. , Appeal Dismissed.